         Case 5:19-cv-01194-FB-ESC Document 56 Filed 05/18/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


FRITZ JOHN HOEFLEIN III, RAUL                    §
SOLISIII,                                        §
                                                 §                 SA-19-CV-01194-FB
                   Plaintiffs,                   §
                                                 §
vs.                                              §
                                                 §
CRESCENT DRILLING AND                            §
PRODUCTION, INC., CRESCENT                       §
DRILLING FOREMAN, INC.,                          §
                                                 §
                   Defendants.                   §

                                             ORDER

         Before the Court in the above-styled cause of action are the following motions to quash:

Defendants’ Expedited Motion for Protective Order and to Quash Plaintiffs’ Third-Party

Subpoenas Directed to Pioneer Natural Resources Company and Sanchez Oil & Gas Corporation

[#25]; Sanchez Oil & Gas Corporation’s Motion for Protective Order and to Quash Plaintiffs’

Third-party Subpoena Directed to Sanchez Oil & Gas Corporation [#28]; Pioneer Natural

Resources Company’s Motion for Protective Order and to Quash Plaintiffs’ Third-Party

Subpoena Directed to Pioneer Natural Resources Company [#30]. Also before the Court is

Defendants’ Motion to Stay Pending Ruling on Objections to Conditional Certification Order

[#49].

         This case is a collective action under the Fair Labor Standards Act, 29 U.S.C. § 216, et

seq. (“FLSA”) filed by Plaintiffs Fritz John Hoeflein, III, and Raul Solis, III, to recover unpaid

overtime compensation from Defendants Crescent Drilling and Production, Inc. and Crescent

Drilling Foreman, Inc. On April 21, 2020, the Court granted in part Plaintiffs’ Motion for

Conditional Certification and conditionally certified the following class:


                                                 1
        Case 5:19-cv-01194-FB-ESC Document 56 Filed 05/18/20 Page 2 of 5




           All oilfield workers who provided services to or on behalf of Crescent
           Drilling & Production and/or Crescent Drilling Foreman and were staffed
           to Sanchez Oil & Gas Corporation or Pioneer Natural Resources Company
           during the past 3 years who were classified as independent contractors and
           paid on a day-rate basis with no overtime.

(Order [#43].) In the same Order, the Court directed the parties to meet and confer on Plaintiffs’

proposed notice.

       The parties filed a Joint Advisory [#47] on the issue of notice, and Defendants filed

objections to the Court’s conditional certification order [#48] for review by the District Court.

Defendants maintain that the Court should have excluded individuals who have signed a valid

arbitration agreement with Defendants from the certified class. Due to this objection, the parties

were unable to agree to notice, and Defendants filed their motion to stay issuance of notice until

the District Court rules on their objections.

       By their motions to quash, Defendants and non-parties Sanchez Oil & Gas (“Sanchez”)

and Pioneer Natural Resources Company (“Pioneer”) ask the Court to quash subpoenas issued to

Sanchez and Pioneer. On May 15, 2020, the Court held a hearing to address the motion to stay

and the motions to quash, at which counsel for Plaintiffs, Defendants, Sanchez, and Pioneer

appeared telephonically. At the close of the hearing, the Court issued certain oral rulings, which

it now memorializes with this written Order.

                                         I. Motion to Stay

       The Court will deny the motion to stay. At the hearing, the Court agreed to include

Defendants’ proposed limitation in the notice sent to potential opt-in Plaintiffs in the certified

class in order to comply with the Fifth Circuit’s decision in In re JP Morgan Chase & Co., 916

F.3d 494 (5th Cir. 2019). Accordingly, the notice issued in this case will exclude all individuals

who signed valid arbitration agreements with Defendants. In light of this ruling, Defendants



                                                2
        Case 5:19-cv-01194-FB-ESC Document 56 Filed 05/18/20 Page 3 of 5




have agreed to withdraw their objections to the Court’s conditional certification order.

Defendants will have four weeks from the date of this Order to provide Plaintiffs with a list of its

former workers who fit the class definition in the notice. The Court warns Defendants that it

should only exclude from the list those for whom it can produce upon demand a copy of a valid,

executed arbitration agreement. If after four weeks of reviewing their records, Defendants

determine that they are uncertain whether a certain worker executed a valid arbitration

agreement, that worker’s name should be included in the list produced to Plaintiffs. The Court

will toll the statute of limitations for all potential opt-in Plaintiffs from April 21, 2020, the date

of the Court’s conditional certification order.

                                       II. Motions to Quash

        The Court will grant the motions to quash filed by Sanchez and Pioneer and dismiss as

moot Defendants’ motion.       Sanchez and Pioneer adequately raised their objections to the

subpoenas served upon them and it is unclear whether Defendants would have standing to

challenge subpoenas served on these third parties.

        The subpoenas at issue seek certain information from Sanchez and Pioneer regarding all

individuals who performed services for the entities through Defendants. Plaintiffs seek all

invoices for the putative class members, i.e., all workers Defendants staffed to Pioneer and

Sanchez, as well as charts showing the exact days worked and day rates for these workers (a

similar chart was already supplied to Plaintiffs with a sample invoice from Sanchez).

Defendants maintain that the only invoices that are proportional to the needs of this case at this

stage of the litigation are those for Plaintiffs Hoeflein and Solis—the only Plaintiffs currently in

this lawsuit.




                                                  3
        Case 5:19-cv-01194-FB-ESC Document 56 Filed 05/18/20 Page 4 of 5




       Discovery from a third party as permitted through a subpoena issued under Rule 45 is

subject to the same general limitations on discovery set forth in Rule 26. Rule 26 requires that

discovery be both “relevant to any party’s claim or defense and proportional to the needs of the

case.” Fed. R. Civ. P. 26(b)(1). The Court agrees with Sanchez and Pioneer that the request for

all invoices as to all potential opt-in Plaintiffs is premature at this stage in the litigation and

places an undue burden on Sanchez and Pioneer that is not proportional to the needs of this case.

The parties confirmed at the hearing that the discovery sought from Sanchez and Pioneer is

discovery that is confirmatory of discovery already sought from Defendants. Sanchez and

Pioneer are third parties, not parties to this lawsuit, and therefore the Court has more

consideration for the potential burden of compliance with Plaintiffs’ subpoenas. Currently, there

are only two Plaintiffs in this lawsuit. The proportionality inquiry will shift if others join the suit

and as the litigation progresses and if less burdensome forms of discovery do not result in the

production of the requested information.

       IT IS THEREFORE ORDERED that Defendants’ Motion to Stay Pending Ruling on

Objections to Conditional Certification Order [#49] is DENIED.

       IT IS FURTHER ORDERED that the notice issued in this case will exclude all

individual class members who signed valid arbitration agreements with Defendants.

       IT IS FURTHER ORDERED that Defendants provide Plaintiffs with a list of all class

members to receive notice of this lawsuit who did not sign a valid arbitration agreement with

Defendants within 30 days of this Order.

       IT IS FURTHER ORDERED that the statute of limitations of all opt-in Plaintiffs is

TOLLED from April 21, 2020, the date the Court conditionally certified a class in this case.




                                                  4
       Case 5:19-cv-01194-FB-ESC Document 56 Filed 05/18/20 Page 5 of 5




       IT IS FURTHER ORDERED that Defendants’ objections to the Court’s conditional

certification order [#48] are deemed WITHDRAWN.

       IT IS FURTHER ORDERED that Sanchez Oil & Gas Corporation’s Motion for

Protective Order and to Quash Plaintiffs’ Third-party Subpoena Directed to Sanchez Oil & Gas

Corporation [#28] and Pioneer Natural Resources Company’s Motion for Protective Order and to

Quash Plaintiffs’ Third-Party Subpoena Directed to Pioneer Natural Resources Company [#30]

are GRANTED.

       IT IS FURTHER ORDERED that Defendants’ Expedited Motion for Protective Order

and to Quash Plaintiffs’ Third-Party Subpoenas Directed to Pioneer Natural Resources Company

and Sanchez Oil & Gas Corporation [#25] is DISMISSED AS MOOT.

       IT IS FINALLY ORDERED that Plaintiffs’ subpoenas to Pioneer and Sanchez are

QUASHED such that Pioneer and Sanchez are not required to respond to the subpoenas.

       SIGNED this 18th day of May, 2020.




                                            ELIZABETH S. ("BETSY") CHESTNEY
                                            UNITED STATES MAGISTRATE JUDGE




                                              5
